Citation Nr: 0033964	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-09 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than February 21, 
1989 for service connection for a bladder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1968.  

In a March 1998 decision, the Board of Veterans' Appeals 
(Board) granted service connection for a bladder disorder.  
In a June 1998 decision, the RO assigned February 21, 1989 as 
the effective date for service connection for a bladder 
disorder.  The veteran now appeals to the Board for an 
earlier effective date for service connection for a bladder 
disorder.

In March 1998, the Board remanded claims for service 
connection for PTSD, an increased rating for a low back 
disorder, and a total compensation rating based on individual 
unemployability.  In November 1998, the RO granted the claim 
for a total compensation rating based on individual 
unemployability, and in December 1998 the veteran withdrew 
his claims for service connection for PTSD and an increased 
rating for a low back disorder.  Thus these matters which are 
no longer on appeal. 


FINDINGS OF FACT

1.  On August 13, 1985, many years after service, the RO 
received the veteran's initial claim for service connection 
for a bladder condition.  This claim was denied by the RO in 
October 1985, but the RO did not notify the veteran of this 
determination.

2.  The August 13, 1985 claim remained pending until a Board 
decision which granted service connection for a neurogenic 
bladder.

3.  The RO thereafter assigned February 21, 1989 as the 
effective date for service connection for a bladder disorder.


CONCLUSION OF LAW

The correct effective date for an award of service connection 
for a bladder disorder is August 13, 1985, the date of VA 
receipt of the claim.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from January 1964 to 
January 1968.  

In March 1968, the veteran filed a claim for service 
connection for residuals of motor vehicle accident, including 
back, left arm, left knee, and kidney conditions.  

In August 1968, the RO granted service connection for a low 
back disorder and denied service connection for left arm, 
left knee, and kidney conditions.  The veteran was notified 
of that decision in September 1968, and did not appeal the 
denials of service connection.  

Medical records in the early 1980s and later note treatment 
for a neurogenic bladder.

In a statement in support of claim (VA Form 21-4138) which 
the veteran signed and dated August 7, 1985, and which was 
date-stamped as received in the RO on August 13, 1985, he 
claimed service connection for a bladder condition.  He also 
claimed service connection for other conditions, applied to 
reopen previously denied claims for service connection for 
other conditions, and claimed an increased rating for his low 
back condition.

In an October 7, 1985 decision, the RO denied the claim for 
service connection for a bladder condition.  The RO also 
denied service connection for other conditions, denied the 
application to reopen previously denied claims for service 
connection for other conditions (finding no new and material 
evidence to reopen those claims), and continued to deny an 
increased rating for the low back condition.  An October 16, 
1985 letter from the RO to the veteran informed him that it 
had been determined that no new and material evidence had 
been submitted to reopen his claims (the letter mentions no 
particular disability).  This RO letter makes no reference to 
the denial of service connection for a bladder condition, nor 
is such rating action referenced in other RO letters to the 
veteran around this time.  

On February 21, 1989, the veteran filed another claim for 
service connection for a urinary condition.  The RO denied 
this claim in July 1989, and the veteran appealed.  After a 
lengthy appellate course, a March 1998 Board decision granted 
service connection for a urinary tract disorder, classified 
as a neurogenic bladder.  In a June 1998 decision, the RO 
made service connection for the bladder disorder effective 
February 21, 1989.  

The veteran testified at a Board hearing in October 2000, 
arguing that an earlier effective date should be assigned for 
the grant of service connection for a bladder disorder.  He 
said that he had a bladder condition ever since service and 
thought that it was service connected for many years.  He 
asserted that service connection should be made effective 
from the time of his separation from service.  

II.  Analysis

Unless otherwise provided, the effective date for an award of 
service connection and compensation, based on an original 
claim or a claim reopened after a final disallowance, shall 
be the date of VA receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 5110(a); 
38 C.F.R. 3.400(b)(2).  It is otherwise provided that the 
effective date will be the date after separation from 
service, or date entitlement arose, if the claim is received 
within one year after separation from service.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2).

The veteran was separated from active service in January 
1968.  Within the year after service he did not claim service 
connection for a bladder disorder.  He did, in March 1968, 
claim service conneciton for a kidney disorder; however, that 
claim was denied in an August 1968 RO decision, he was 
notified of such determination in September 1968, and the 
decision became final when he did not timely appeal it.  
38 U.S.C.A. § 7105.

The first specific claim for service connection for a bladder 
condition was received by the RO on August 13, 1985.  That 
claim was denied by the RO in October 1985, but the file 
shows no adequate RO notice to the veteran at that time as to 
the denial of service connection for a bladder disorder.  In 
the absence of adequate notice of the October 1985 RO denial 
of service connection for a bladder disorder, such decision 
did not become final and the August 13, 1985 claim remained 
pending until the March 1998 Board decision which granted 
service connection for a bladder disorder.  Woods v. Gober, 
No. 98-2095 (U.S. Vet. App. Dec. 15, 2000).  Thus the correct 
date for service connection for a bladder disorder is August 
13, 1985, the date of RO receipt of the claim for service 
connection.

The RO assigned February 21, 1989 as the effective date for 
service connection for a bladder disorder, and this 
apparently was based on the erroneous assumption that this 
was the date of the initial claim for service connection, or 
based on the erroneous assumption that the October 1985 RO 
denial of service connection had become final and that the 
benefit was being granted based on a reopened claim supported 
by new and material evidence.  See 38 C.F.R. § 3.400(q),(r). 

While the veteran claims that service connection for a 
bladder disorder should be effective from the time of his 
service separtion, there is no legal basis for such.  The 
effective date for service connection may be no earlier than 
the date of VA receipt of the claim, which in this case is 
August 13, 1985.

In sum, an earlier effective date of August 13, 1985 for 
service connection for a bladder disorder is warranted.


ORDER

An earlier effective date of August 13, 1985 for service 
connection for a bladder disorder is granted.




		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

